DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.       Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Oath/Declaration
3.       The receipt of Oath/Declaration is acknowledged.

Information Disclosure Statement
4.       The information disclosure statement (IDS) submitted on 02/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
5.       The drawing(s) filed on 02/24/2020 are accepted by the Examiner.

Status of Claims
6.	Claims 1-20 are pending in this application.  

Double Patenting
7.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.        Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of US Patent No. 10,613,805 (hereinafter ‘805).
Although the claims at issue are not identical, they are not patentably distinct from each other:

Regarding Claim 1: (drawn to a computer-readable medium)
Current Application
Claim 1:

One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause a terminal device to: 









obtain a first public key of a communication device; 


send, to the communication device via a wireless interface of the terminal device, a first authentication request generated using the first public key; 

receive, from the communication device via the wireless interface, a first authentication response responsive to the first authentication request; 







send the second connection information to the communication device via the wireless interface; 








after sending the second connection information to the communication device, send, to the communication device via the wireless interface and via the external device, a confirmation request in a case where a first wireless connection is established between the terminal device and the external device and the second wireless connection is established between the communication device and the external device; and receive, from the communication device via the external device and via the wireless interface, a confirmation response responsive to the confirmation request.

Claim 1:

One or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause a terminal device, which comprises a memory configured to store a private key used to encrypt information obtained using at least a piece of first connection information that is stored in an external device to establish a first wireless connection between the terminal device and the external device via a wireless interface of the terminal device, to: 

obtain a first public key of a communication device different from the external device; 


send, to the communication device via the wireless interface, a first authentication request generated using the first public key; 

receive, from the communication device via the wireless interface, a first authentication response responsive to the first authentication request; 



wherein the private key is also used to encrypt information obtained using at least a piece of the second connection information; and 

send the second connection information to the communication device via the wireless interface.

Claim 4:

The one or more non-transitory computer-readable media as in claim 1, wherein the instructions, when executed by the one or more processors, further cause the terminal device to: 


after sending the second connection information to the communication device, send, to the communication device via the wireless interface and via the external device, a confirmation request in a case where the first wireless connection is established between the terminal device and the external device and the second wireless connection is established between the communication device and the external device; and receive, from the communication device via the external device and via the wireless interface, a confirmation response that is responsive to the confirmation request.  


Regarding Claim 15: (drawn to a device)


Claim 15:

A terminal device comprising: a wireless interface; 



one or more processors; and 

memory configured to store instructions that, when executed by the one or more processors, cause the terminal device to: 








obtain a first public key of a communication device;


send, to the communication device via the wireless interface, a first authentication request generated using the first public key; 

receive, from the communication device via the wireless interface, a first authentication response responsive to the first authentication request; 

after the first authentication response is received from the communication device, generate connection information for establishing a second wireless connection between the communication device and an external device different from the communication device; 



send the connection information to the communication device via the wireless interface; 







after sending the connection information to the communication device, send, to the communication device via the wireless interface and via the external device, a confirmation request in a case where a first wireless connection is established between the terminal device and the external device, and the second wireless connection is established between the communication device and the external device; and 


receive, from the communication device via the external device and via the wireless interface, a confirmation response that is responsive to the confirmation request.

Claim 16:

A terminal device comprising: 

a wireless interface; 

one or more processors; and 

memory configured to store a private key used to encrypt information obtained using at least a piece of first connection information that is stored in an external device to establish a first wireless connection between the terminal device and the external device via the wireless interface, 

wherein the memory is configured to store instructions that, when executed by the one or more processors, cause the terminal device to: 

obtain a first public key of a communication device different from the external device; 

send, to the communication device via the wireless interface, a first authentication request generated using the first public key; 

receive, from the communication device via the wireless interface, a first authentication response responsive to the first authentication request; 

after the first authentication response is received from the communication device, generate, using the private key, second connection information for establishing a second wireless connection between the communication device and the external device, wherein the private key is also used to encrypt information obtained using at least a piece of the second connection information; and 

send the second connection information to the communication device via the wireless interface.

Claim 18:

The communication device as in claim 17, wherein the instructions, when executed by the one or more processors, further cause the communication device to:

after receiving the connection information and the specific information from the terminal device, receive, from the terminal device via the wireless interface and via the external device, a confirmation request in a case where the first wireless connection is established between the terminal device and the external device and the second wireless connection is established between the communication device and the external device; and send, to the terminal device via the wireless 




Regarding Claim 16: (drawn to a device)                                                 

Claim 16:

A communication device comprising: 

a wireless interface; 
one or more processors; and 
a memory storing instructions that, when executed by the one or more processors, cause the communication device to: 

receive, from a terminal device via the wireless interface, an authentication request generated using a first public key of the communication device; 

send, to the terminal device via the wireless interface, an authentication response responsive to the authentication request; 


after sending the authentication response to the terminal device, receive, from the terminal device via the wireless interface, connection information,


wherein the connection information comprises information for establishing a second wireless connection between the communication device and an external device via the wireless interface;






establish, using the connection information, the second wireless connection between the communication device and the external device; 








after receiving the connection information from the terminal device, receive, from the terminal device via the wireless interface and via the external device, a confirmation request in a case where a first wireless connection is established between the terminal device and the external device and the second wireless connection is established between the communication device and the external device; and send, to the terminal device via the wireless interface and via the external device, a confirmation response responsive to the confirmation request.
‘805
Claim 17:

A communication device comprising: 

a wireless interface; one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the communication device to: 


receive, from a terminal device via the wireless interface, an authentication request generated using a first public key of the communication device; 

send, to the terminal device via the wireless interface, an authentication response responsive to the authentication request;


after sending the authentication response to the terminal device, receive, from the terminal device via the wireless interface, connection information and specific information, 

wherein the connection information comprises information for establishing a second wireless connection between the communication device and an external device via the wireless interface, and 

wherein the specific information comprises at least one of: channel information indicating a communication channel used in a first wireless connection between the terminal device and the external device, or device identification information identifying the external device; and establish, using the connection information and the specific information, the second wireless connection between the communication device and the external device.

Claim 18:

The communication device as in claim 17, wherein the instructions, when executed by the one or more processors, further cause the communication device to:

after receiving the connection information and the specific information from the terminal device, receive, from the terminal device via the wireless interface and via the external device, a confirmation request in a case where the first wireless connection is established between the terminal device and the external device and the second wireless connection is established between the communication device and the external device; and send, to the terminal device via the wireless interface and via the external device, a confirmation response responsive to the confirmation request.




10.      As shown in the table above, with boldface showing the difference(s), it is clear that all the elements of the application claims [1, 15 and 16] are to be found in patent claims [1, 4 and 16-18 ], as the application claims [1, 15 and 16] fully encompasses patent claims [1, 4 and 16-18 ].  The difference between the application claims [1, 15 and 16] and the patent claims [1, 4 and 16-18 ] lies in the fact that the patent claims includes more elements and is thus more specific.  Thus the invention of claims [1, 4 and 16-18] of the patent is in effect a “species” of the “generic” invention of the application claims [1, 15 and 16].  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims [1, 15 and 16] are anticipated by claims [1, 4 and 16-18] of the patent, it is not patentably distinct from claims [1, 4 and 16-18] of the patent.

11.      Claim 2 of the current application corresponds to claim 2 of US 10,613,805.
12.      Claim 3 of the current application corresponds to claim 3 of US 10,613,805.
13.      Claim 4 of the current application corresponds to claim 5 of US 10,613,805.
14.      Claim 5 of the current application corresponds to claim 6 of US 10,613,805.
15.      Claim 6 of the current application corresponds to claim 7 of US 10,613,805.
16.      Claim 7 of the current application corresponds to claim 8 of US 10,613,805.
17.      Claim 8 of the current application corresponds to claim 9 of US 10,613,805.
18.      Claim 9 of the current application corresponds to claim 10 of US 10,613,805.
19.      Claim 10 of the current application corresponds to claim 11 of US 10,613,805.
20.      Claim 11 of the current application corresponds to claim 12 of US 10,613,805.
21.      Claim 12 of the current application corresponds to claim 13 of US 10,613,805.
22.      Claim 13 of the current application corresponds to claim 14 of US 10,613,805.
23.      Claim 14 of the current application corresponds to claim 15 of US 10,613,805.
24.      Claim 17 of the current application corresponds to claim 19 of US 10,613,805.
25.      Claim 18 of the current application corresponds to claim 20 of US 10,613,805.
26.      Claim 19 of the current application corresponds to claim 21 of US 10,613,805.
27.      Claim 20 of the current application does not correspond to any claims of US 10,613,805.

Allowable Subject Matter
28.       Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under nonstatutory double patenting, set forth in this Office Action.


Regarding Claim 1:
None of the prior art cited disclose or suggest one or more non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause a terminal device to: obtain a first public key of a communication device; send, to the communication device via a wireless interface of the terminal device, a first authentication request generated using the first public key; receive, from the communication device via the wireless interface, a first authentication response responsive to the first authentication request; after the first authentication response is received from the communication device, generate second connection information for establishing a second wireless connection between the communication device and an external device different from the communication device; send the second connection information to the communication device via the wireless interface; after sending the second connection information to the communication device, send, to the communication device via the wireless interface and via the external device, a confirmation request in a case where a first wireless connection is established between the terminal device and the external device and the second wireless connection is established between the communication device and the external device; and receive, from the communication device via the external device and via the wireless interface, a confirmation response responsive to the confirmation request.

Regarding Claim 2:


Regarding Claim 3:
None of the prior art cited disclose or suggest the one or more non-transitory computer-readable media as in claim 2, wherein the selection screen comprises particular information, wherein the particular information is different from the related information, and wherein the instructions, when executed by the one or more processors, further cause the terminal device to, after the particular information is selected, establish the first wireless connection between the terminal device and the external device.

Regarding Claim 4:


Regarding Claim 5:
None of the prior art cited disclose or suggest the one or more non-transitory computer-readable media as in claim 1, wherein the communication device is a printer configured to execute a printing function, and wherein the instructions, when executed by the one or more processors, further cause the terminal device to, after sending the second connection information to the communication device, send, to the communication device via the wireless interface and via the external device, print data representing an image to be printed.

Regarding Claim 6:
None of the prior art cited disclose or suggest the one or more non-transitory computer-readable media as in claim 5, wherein the instructions, when executed by the one or more processors, further cause the terminal device to: after sending the second connection information to the communication device and prior to sending the print data, 

Regarding Claim 7:
None of the prior art cited disclose or suggest the one or more non-transitory computer-readable media as in claim 1, wherein the instructions, when executed by the one or more processors, further cause the terminal device to send specific information to the communication device via the wireless interface, and wherein the specific information comprises at least one of: channel information indicating a communication channel used for the first wireless connection; or device identification information identifying the external device.

Regarding Claim 8:
None of the prior art cited disclose or suggest the one or more non-transitory computer-readable media as in claim 1, wherein the instructions, when executed by the one or more processors, further cause the terminal device to: generate, using a private key, third connection information for establishing the first wireless connection between the terminal device and the external device, wherein the private key is used to encrypt 

Regarding Claim 9:
None of the prior art cited disclose or suggest the one or more non-transitory computer-readable media as in claim 1, wherein the instructions, when executed by the one or more processors, further cause the terminal device to: obtain a second public key of the external device; send, to the external device via the wireless interface, a second authentication request generated using the second public key; receive, from the external device via the wireless interface, a second authentication response responsive to the second authentication request; after the second authentication response is received from the external device, generate a first connection information for the external device; send the first connection information to the external device via the wireless interface; and after sending the first connection information to the external device, establish the first wireless connection between the terminal device and the external device.

Regarding Claim 10:
None of the prior art cited disclose or suggest the one or more non-transitory computer-readable media as in claim 1, wherein the second connection information is generated by the terminal device operating as a configurator conforming to a Wi-Fi 

Regarding Claim 11:
None of the prior art cited disclose or suggest the one or more non-transitory computer-readable media as in claim 1, wherein the second wireless connection comprises a Wi-Fi connection, and wherein the terminal device sends a configuration object that is used to configure the Wi-Fi connection and that conforms to a Wi-Fi standard associated with the Wi-Fi connection.

Regarding Claim 12:
None of the prior art cited disclose or suggest the one or more non-transitory computer-readable media as in claim 1, wherein the second connection information comprises authentication information, and wherein the authentication information is used by the communication device for authenticating information that is sent from the external device to the communication device.

Regarding Claim 13:
None of the prior art cited disclose or suggest the one or more non-transitory computer-readable media as in claim 1, wherein the first public key is obtained by scanning a coded image, and wherein the coded image is outputted by the communication device, and is generated by encoding the first public key.


None of the prior art cited disclose or suggest the one or more non-transitory computer-readable media as in claim 1, wherein the external device is an access point.

Regarding Claim 15:
None of the prior art cited disclose or suggest a terminal device comprising: a wireless interface; one or more processors; and memory configured to store instructions that, when executed by the one or more processors, cause the terminal device to: obtain a first public key of a communication device; send, to the communication device via the wireless interface, a first authentication request generated using the first public key; receive, from the communication device via the wireless interface, a first authentication response responsive to the first authentication request; after the first authentication response is received from the communication device, generate connection information for establishing a second wireless connection between the communication device and an external device different from the communication device; send the connection information to the communication device via the wireless interface; after sending the connection information to the communication device, send, to the communication device via the wireless interface and via the external device, a confirmation request in a case where a first wireless connection is established between the terminal device and the external device, and the second wireless connection is established between the communication device and the external device; and receive, from the communication device via the external device and via the wireless interface, a confirmation response that is responsive to the confirmation request.

Regarding Claim 16:
None of the prior art cited disclose or suggest the communication device comprising: a wireless interface; one or more processors; and a memory storing instructions that, when executed by the one or more processors, cause the communication device to: receive, from a terminal device via the wireless interface, an authentication request generated using a first public key of the communication device; send, to the terminal device via the wireless interface, an authentication response responsive to the authentication request; after sending the authentication response to the terminal device, receive, from the terminal device via the wireless interface, connection information, wherein the connection information comprises information for establishing a second wireless connection between the communication device and an external device via the wireless interface; establish, using the connection information, the second wireless connection between the communication device and the external device; after receiving the connection information from the terminal device, receive, from the terminal device via the wireless interface and via the external device, a confirmation request in a case where a first wireless connection is established between the terminal device and the external device and the second wireless connection is established between the communication device and the external device; and send, to the terminal device via the wireless interface and via the external device, a confirmation response responsive to the confirmation request.

Regarding Claim 17:


Regarding Claim 18:
None of the prior art cited disclose or suggest the communication device as in claim 17, wherein the instructions, when executed by the one or more processors, further cause the communication device to: prior to receiving the print data, receive, from the terminal device via the wireless interface and not via the external device, a query request to query whether the second wireless connection has been established; and after receiving the query request from the terminal device and establishing the second wireless connection between the communication device and the external device, send, to the terminal device via the wireless interface and not via the external device, a query response responsive to the query request.

Regarding Claim 19:
None of the prior art cited disclose or suggest the communication device as in claim 16, wherein the authentication request is received from the terminal device using 

Regarding Claim 20:
None of the prior art cited disclose or suggest the communication device as in claim 16, wherein the connection information is received from the terminal device by the communication device as an enrollee conforming to a Wi-Fi standard.

Conclusion
30.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	
Yokoyama et al. (US 2017/0202035) discloses a wireless communication terminal includes an identification information obtainment unit that obtains identification information using, for example, a short-range wireless communication with the wireless communication device, a connection determination unit that, when the identification information in the network is wirelessly transmitted to an external access point 

Goto (US 2018/0077255) discloses a communication device determines whether an access point with which connection can be established using information for establishing connection based on a protocol different from Device Provisioning Protocol (DPP) supports the DPP. When it is determined that the access point supports the DPP, Connector for establishing connection with the access point based on the DPP is acquired.
      
Takahashi (US 2018/0124769) discloses a method for controlling a communication apparatus, includes specifying, before joining a wireless network, an external device that will be a data transmitting source, receiving related information relating to data to be transmitted from the specified external device, determining whether to receive the data to be transmitted based on the received related information, joining a wireless network when it is determined to receive the data to be transmitted, 

31.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679.  The examiner can normally be reached on Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MCLEAN/Primary Examiner, Art Unit 2677